DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 22 December 2021 has been entered.

Claim Status
Claims 1, 2, 4 – 6, 8, 9, 11 – 13, 15, 16, and 18 – 20 are pending. Claims 1, 8, and 15 were amended.
	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5 November 2020, 22 December 2020, 5 January 2021, 22 March 2021, 13 April 2021, 27 April 2021, and 25 May 2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the examiner is considering the information disclosure statements. 

Claim Objections
Claim 15 is objected to because of the following informalities: the status identifier should be “currently amended”, but is shown as “previously presented”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 – 6, 8, 11 – 13, 15, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., “Directly imaging steeply-dipping fault zones in geothermal fields with multicomponent seismic data” (hereinafter 'Chen') in view of Sun et al., US 2017/0097428 (hereinafter 'Sun') in view of Haacke et al., US 2016/0091624 (hereinafter 'Haacke') in view of Gersztenkorn, US 2015/0103623 (hereinafter 'Gersztenkorn').

Regarding claim 1: Chen teaches a computer-implemented method, comprising: 
	 generating a source wavefield and a receiver wavefield ([page 240, col 1, para 1]: After the wavefield extrapolation (forward or backward propagation), we decompose both the source and receiver wavefields into compressional (P) and shear (S) components based on Helmholtz decomposition) associated with a subsurface ([page 239, col 1, para 2]: high-resolution images of complex subsurface structures);
	based on the source wavefield, generating a first source wavefield propagating in a first direction and a second source wavefield propagating in a second direction ([page 240, col 1, para 4]: After wave-mode decomposition, we use a frequency-wavenumber (f-k) filter to separate P and S components from both the source and receiver wavefields along horizontal and vertical directions, and then use the separated downgoing, upgoing, left-going, and right-going wavefields to form multiple images), where the Examiner interprets the s+x and s-x wavefields shown in equation 4 as equivalent to the first and second source wavefields;
	based on the receiver wavefield, generating a first receiver wavefield propagating in the first direction and a second receiver wavefield propagating in the second direction ([page 240, col 1, para 4]: After wave-mode decomposition, we use a frequency-wavenumber (f-k) filter to separate P and S components from both the source and receiver wavefields along horizontal and vertical directions, and then use the separated downgoing, upgoing, left-going, and right-going wavefields to form multiple images), where the Examiner interprets the r+z and r-z wavefields shown in equation 4 as equivalent to the first and second receiver wavefields; 
[page 240, col 1, para 4]: The downward-looking (Id), upward-looking (Iu),left-looking (Il), and right-looking (Ir) images are constructed using the cross correlations of the separated wavefields propagating in the opposite directions), where the Examiner interprets the left-looking image as equivalent to the first seismic image; 
	generating a second seismic image based on the second source wavefield and the second receiver wavefield ([page 240, col 1, para 4]: The downward-looking (Id), upward-looking (Iu),left-looking (Il), and right-looking (Ir) images are constructed using the cross correlations of the separated wavefields propagating in the opposite directions), where the Examiner interprets the right-looking image as equivalent to the second seismic image; and
	generate a final image ([page 241, col 2, para 4]: The combination of the right-looking and left-looking images yields a horizontal looking image (Fig. 2c), which clearly shows the fault without the background artifacts), wherein the final image images diffractors and suppresses images of reflectors in the subsurface ([page 241, col 1, para 3]: our new method can also image reflectors with any dip angles and faults with any thicknesses); and 
displaying the final image ([page 243, col 1, para 2]: we only show PP and PS images for illustration. If the sources generate enough S components using shear-wave sources, we can also produce SP and SS images in a similar approach). 


a diffraction based final image;
multiplying the first seismic image by the second seismic image sample-by-sample to generate a final image;
based on the diffraction based final image, determining locations for hydrocarbon wells and determining drilling parameters for the hydrocarbon wells; and
displaying the locations for the hydrocarbon wells and the drilling parameters.

Sun teaches 
	based on the final seismic image, determining locations for hydrocarbon wells and determining drilling parameters for the hydrocarbon wells ([0109]: The final physical property subsurface model can be used to generate a subsurface image for interpretation of the subsurface and/or management of hydrocarbon exploration (step 325)); and 
	displaying the locations for the hydrocarbon wells and the drilling parameters ([0109]: hydrocarbon management includes hydrocarbon extraction, hydrocarbon production, hydrocarbon exploration, identifying potential hydrocarbon resources, identifying well locations, determining well injection and/or extraction rates, identifying reservoir connectivity, acquiring, disposing of and/or abandoning hydrocarbon resources, reviewing prior hydrocarbon management decisions, and any other hydrocarbon-related acts or activities). 



Haacke teaches
a diffraction based final image ([0041]: a matrix A is defined that contains coefficients of a diffraction-stack migration, a Kirchhoff migration or any known migration … The defined matrix, A, which can also be referred to as a transform, maps the seismic datasets d onto a migrated image I.sub.a.).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Chen in view of Sun in view of Haacke to “[reduce] the level of 4D noise in the migrated images ([0009])“ and produce a more intelligible final image, as known in the art. 

Gersztenkorn teaches a method to “[0005]: derive additional structural and stratigraphic data from seismic data” that includes multiplying two matrices in a point-by-point fashion in what is called a Hadamard product (see paragraphs [0120 – 0122]). Gersztenkorn uses the Hadamard product to consolidate multiple calculations involving the flow of information related to seismic traces ([0120]).



Regarding claim 4: Chen in view of Sun in view of Haacke in view of Gersztenkorn teaches the computer-implemented method of claim 1, as discussed above, wherein the source wavefield and the receiver wavefield represent wave propagation for a first source location (Chen: [page 240, col 1, para 2]: s(x, T) is the forward propagated source wavefield at location x and time T, r(x, t−T) denotes the backward propagated receiver wavefield, and t represents the maximum record time in seismic traces)

Regarding claim 5: Chen in view of Sun in view of Haacke in view of Gersztenkorn teaches the computer-implemented method of claim 4, as discussed above.
Chen in view of Sun in view of Haacke in view of Gersztenkorn is silent with respect to further comprising: 
generating a second source wavefield and a second receiver wavefield for a second source location;
based on the second source wavefield, generating a third source wavefield propagating in the first direction and a fourth source wavefield propagating in the second direction;

generating a third seismic image based on the third source wavefield and the third receiver wavefield;
generating a fourth seismic image based on the fourth source wavefield and the fourth receiver wavefield; and
generating a second final seismic image based on the first, second, third, and fourth seismic images.

However, Chen teaches collecting data from a number of sources as part of building the set of images ([page 243, col 2, para 2]: We simulate elastic wave propagation for 113 explosive sources located along the top surface of the model. The sources have an even space interval of 10 m. The source function is a Ricker wavelet with a central frequency of 20 Hz. The grid size of the model is 6m. We apply ERTM to the synthetic seismic data to perform migration using the true velocity model to produce PP and PS images.)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to interpret the teachings of Chen as enabling the creation of a set of images, each associated with one of the seismic sources, as part of generating the final seismic images shown by Chen. 

claim 6: Chen in view of Sun in view of Haacke in view of Gersztenkorn teaches the computer-implemented method of claim 1, as discussed above, wherein the diffractors comprise discontinuities in the subsurface (Chen: [page 244, col 1, para 1]: Horizontal or gently-dipping discontinuities are shown in the downward-looking image (Fig. 5b), while steeply-dipping faults are shown in the horizontal-looking image (Fig. 5c)).

Regarding claim 8: Chen teaches a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
generating a source wavefield and a receiver wavefield ([page 240, col 1, para 1]: After the wavefield extrapolation (forward or backward propagation), we decompose both the source and receiver wavefields into compressional (P) and shear (S) components based on Helmholtz decomposition) associated with a subsurface ([page 239, col 1, para 2]: high-resolution images of complex subsurface structures);
	based on the source wavefield, generating a first source wavefield propagating in a first direction and a second source wavefield propagating in a second direction ([page 240, col 1, para 4]: After wave-mode decomposition, we use a frequency-wavenumber (f-k) filter to separate P and S components from both the source and receiver wavefields along horizontal and vertical directions, and then use the separated downgoing, upgoing, left-going, and right-going wavefields to form multiple images), where the Examiner interprets the s+x and s-x wavefields shown in equation 4 as equivalent to the first and second source wavefields;
	based on the receiver wavefield, generating a first receiver wavefield propagating in the first direction and a second receiver wavefield propagating in the second direction ([page 240, col 1, para 4]: After wave-mode decomposition, we use a frequency-wavenumber (f-k) filter to separate P and S components from both the source and receiver wavefields along horizontal and vertical directions, and then use the separated downgoing, upgoing, left-going, and right-going wavefields to form multiple images), where the Examiner interprets the r+z and r-z wavefields shown in equation 4 as equivalent to the first and second receiver wavefields; 
	generating a first seismic image based on the first source wavefield and the first receiver wavefield ([page 240, col 1, para 4]: The downward-looking (Id), upward-looking (Iu),left-looking (Il), and right-looking (Ir) images are constructed using the cross correlations of the separated wavefields propagating in the opposite directions), where the Examiner interprets the left-looking image as equivalent to the first seismic image; 
	generating a second seismic image based on the second source wavefield and the second receiver wavefield ([page 240, col 1, para 4]: The downward-looking (Id), upward-looking (Iu),left-looking (Il), and right-looking (Ir) images are constructed using the cross correlations of the separated wavefields propagating in the opposite directions), where the Examiner interprets the right-looking image as equivalent to the second seismic image; and
[page 241, col 2, para 4]: The combination of the right-looking and left-looking images yields a horizontal looking image (Fig. 2c), which clearly shows the fault without the background artifacts), wherein the final image images diffractors and suppresses images of reflectors in the subsurface ([page 241, col 1, para 3]: our new method can also image reflectors with any dip angles and faults with any thicknesses); and 
displaying the final image ([page 243, col 1, para 2]: we only show PP and PS images for illustration. If the sources generate enough S components using shear-wave sources, we can also produce SP and SS images in a similar approach). 

Chen is silent with respect to 
a diffraction based final image;
multiplying the first seismic image and the second seismic image sample-by-sample to generate a final image;
based on the diffraction based final image, determining locations for hydrocarbon wells and determining drilling parameters for the hydrocarbon wells; and
displaying the locations for the hydrocarbon wells and the drilling parameters.

Sun teaches 
	based on the final seismic image, determining locations for hydrocarbon wells and determining drilling parameters for the hydrocarbon wells ([0109]: The final physical property subsurface model can be used to generate a subsurface image for interpretation of the subsurface and/or management of hydrocarbon exploration (step 325)); and 
	displaying the locations for the hydrocarbon wells and the drilling parameters ([0109]: hydrocarbon management includes hydrocarbon extraction, hydrocarbon production, hydrocarbon exploration, identifying potential hydrocarbon resources, identifying well locations, determining well injection and/or extraction rates, identifying reservoir connectivity, acquiring, disposing of and/or abandoning hydrocarbon resources, reviewing prior hydrocarbon management decisions, and any other hydrocarbon-related acts or activities). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Chen in view of Sun to improve the management of drilling resources to allocate locations of drill sites based on the generated wavefield, as known in the art. 

Haacke teaches
a diffraction based final image ([0041]: a matrix A is defined that contains coefficients of a diffraction-stack migration, a Kirchhoff migration or any known migration … The defined matrix, A, which can also be referred to as a transform, maps the seismic datasets d onto a migrated image I.sub.a.).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Chen in view of Sun in view of [0009])“ and produce a more intelligible final image, as known in the art. 

Haacke teaches
a diffraction based final image ([0041]: a matrix A is defined that contains coefficients of a diffraction-stack migration, a Kirchhoff migration or any known migration … The defined matrix, A, which can also be referred to as a transform, maps the seismic datasets d onto a migrated image I.sub.a.).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Chen in view of Sun in view of Haacke to “[reduce] the level of 4D noise in the migrated images ([0009])“ and produce a more intelligible final image, as known in the art. 

Gersztenkorn teaches a method to “[0005]: derive additional structural and stratigraphic data from seismic data” that includes multiplying two matrices in a point-by-point fashion in what is called a Hadamard product (see paragraphs [0120 – 0122]). Gersztenkorn uses the Hadamard product to consolidate multiple calculations involving the flow of information related to seismic traces ([0120]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Chen in view of Sun in view of 

Regarding claim 11: Chen in view of Sun in view of Haacke in view of Gersztenkorn teaches the non-transitory, computer-readable medium of claim 8, as discussed above, wherein the source wavefield and the receiver wavefield represent wave propagation for a first source location (Chen: [page 240, col 1, para 2]: s(x, T) is the forward propagated source wavefield at location x and time T, r(x, t−T) denotes the backward propagated receiver wavefield, and t represents the maximum record time in seismic traces).

Regarding claim 12: Chen in view of Sun in view of Haacke in view of Gersztenkorn teaches the non-transitory, computer-readable medium of claim 11, as discussed above.
Chen in view of Sun in view of Haacke in view of Gersztenkorn is silent with respect to further comprising: 
generating a second source wavefield and a second receiver wavefield for a second source location;
based on the second source wavefield, generating a third source wavefield propagating in the first direction and a fourth source wavefield propagating in the second direction;

generating a third seismic image based on the third source wavefield and the third receiver wavefield;
generating a fourth seismic image based on the fourth source wavefield and the fourth receiver wavefield; and
generating a second final seismic image based on the first, second, third, and fourth seismic images.

However, Chen teaches collecting data from a number of sources as part of building the set of images ([page 243, col 2, para 2]: We simulate elastic wave propagation for 113 explosive sources located along the top surface of the model. The sources have an even space interval of 10 m. The source function is a Ricker wavelet with a central frequency of 20 Hz. The grid size of the model is 6m. We apply ERTM to the synthetic seismic data to perform migration using the true velocity model to produce PP and PS images.)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to interpret the teachings of Chen as enabling the creation of a set of images, each associated with one of the seismic sources, as part of generating the final seismic images shown by Chen. 

claim 13: Chen in view of Sun in view of Haacke in view of Gersztenkorn teaches the non-transitory, computer-readable medium of claim 8, as discussed above, wherein the diffractors comprise discontinuities in the subsurface (Chen: [page 244, col 1, para 1]: Horizontal or gently-dipping discontinuities are shown in the downward-looking image (Fig. 5b), while steeply-dipping faults are shown in the horizontal-looking image (Fig. 5c)). 

Regarding claim 15: Chen teaches a computer-implemented system, comprising: 
	one or more computers ([page 245, col 1, para 1]: The computation was performed on super-computers provided by the Institutional Computing Program of Los Alamos National Laboratory); 
	and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers (the Examiner interprets super-computers as comprising computer memory devices), perform one or more operations comprising: 
generating a source wavefield and a receiver wavefield ([page 240, col 1, para 1]: After the wavefield extrapolation (forward or backward propagation), we decompose both the source and receiver wavefields into compressional (P) and shear (S) components based on Helmholtz decomposition) associated with a subsurface ([page 239, col 1, para 2]: high-resolution images of complex subsurface structures);
[page 240, col 1, para 4]: After wave-mode decomposition, we use a frequency-wavenumber (f-k) filter to separate P and S components from both the source and receiver wavefields along horizontal and vertical directions, and then use the separated downgoing, upgoing, left-going, and right-going wavefields to form multiple images), where the Examiner interprets the s+x and s-x wavefields shown in equation 4 as equivalent to the first and second source wavefields;
	based on the receiver wavefield, generating a first receiver wavefield propagating in the first direction and a second receiver wavefield propagating in the second direction ([page 240, col 1, para 4]: After wave-mode decomposition, we use a frequency-wavenumber (f-k) filter to separate P and S components from both the source and receiver wavefields along horizontal and vertical directions, and then use the separated downgoing, upgoing, left-going, and right-going wavefields to form multiple images), where the Examiner interprets the r+z and r-z wavefields shown in equation 4 as equivalent to the first and second receiver wavefields; 
	generating a first seismic image based on the first source wavefield and the first receiver wavefield ([page 240, col 1, para 4]: The downward-looking (Id), upward-looking (Iu),left-looking (Il), and right-looking (Ir) images are constructed using the cross correlations of the separated wavefields propagating in the opposite directions), where the Examiner interprets the left-looking image as equivalent to the first seismic image; 
[page 240, col 1, para 4]: The downward-looking (Id), upward-looking (Iu),left-looking (Il), and right-looking (Ir) images are constructed using the cross correlations of the separated wavefields propagating in the opposite directions), where the Examiner interprets the right-looking image as equivalent to the second seismic image; and
	generate a final image ([page 241, col 2, para 4]: The combination of the right-looking and left-looking images yields a horizontal looking image (Fig. 2c), which clearly shows the fault without the background artifacts), wherein the final image images diffractors and suppresses images of reflectors in the subsurface ([page 241, col 1, para 3]: our new method can also image reflectors with any dip angles and faults with any thicknesses); and 
displaying the final image ([page 243, col 1, para 2]: we only show PP and PS images for illustration. If the sources generate enough S components using shear-wave sources, we can also produce SP and SS images in a similar approach). 

Chen is silent with respect to 
a diffraction based final image;
multiplying the first seismic image and the second seismic image sample-by-sample to generate a final image;
based on the diffraction based final image, determining locations for hydrocarbon wells and determining drilling parameters for the hydrocarbon wells; and


Sun teaches 
	based on the final seismic image, determining locations for hydrocarbon wells and determining drilling parameters for the hydrocarbon wells ([0109]: The final physical property subsurface model can be used to generate a subsurface image for interpretation of the subsurface and/or management of hydrocarbon exploration (step 325)); and 
	displaying the locations for the hydrocarbon wells and the drilling parameters ([0109]: hydrocarbon management includes hydrocarbon extraction, hydrocarbon production, hydrocarbon exploration, identifying potential hydrocarbon resources, identifying well locations, determining well injection and/or extraction rates, identifying reservoir connectivity, acquiring, disposing of and/or abandoning hydrocarbon resources, reviewing prior hydrocarbon management decisions, and any other hydrocarbon-related acts or activities). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Chen in view of Sun to improve the management of drilling resources to allocate locations of drill sites based on the generated wavefield, as known in the art. 

Haacke teaches
[0041]: a matrix A is defined that contains coefficients of a diffraction-stack migration, a Kirchhoff migration or any known migration … The defined matrix, A, which can also be referred to as a transform, maps the seismic datasets d onto a migrated image I.sub.a.).

Haacke teaches
a diffraction based final image ([0041]: a matrix A is defined that contains coefficients of a diffraction-stack migration, a Kirchhoff migration or any known migration … The defined matrix, A, which can also be referred to as a transform, maps the seismic datasets d onto a migrated image I.sub.a.).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Chen in view of Sun in view of Haacke to “[reduce] the level of 4D noise in the migrated images ([0009])“ and produce a more intelligible final image, as known in the art. 

Gersztenkorn teaches a method to “[0005]: derive additional structural and stratigraphic data from seismic data” that includes multiplying two matrices in a point-by-point fashion in what is called a Hadamard product (see paragraphs [0120 – 0122]). Gersztenkorn uses the Hadamard product to consolidate multiple calculations involving the flow of information related to seismic traces ([0120]).



Regarding claim 18: Chen in view of Sun in view of Haacke in view of Gersztenkorn teaches the computer-implemented system of claim 15, as discussed above, wherein the source wavefield and the receiver wavefield represent wave propagation for a first source location (Chen: [page 240, col 1, para 2]: s(x, T) is the forward propagated source wavefield at location x and time T, r(x, t−T) denotes the backward propagated receiver wavefield, and t represents the maximum record time in seismic traces).

Regarding claim 19: Chen in view of Sun in view of Haacke in view of Gersztenkorn teaches the computer-implemented system of claim 18, as discussed above.
Chen in view of Sun in view of Haacke in view of Gersztenkorn is silent with respect to further comprising: 
generating a second source wavefield and a second receiver wavefield for a second source location;
based on the second source wavefield, generating a third source wavefield propagating in the first direction and a fourth source wavefield propagating in the second direction;

generating a third seismic image based on the third source wavefield and the third receiver wavefield;
generating a fourth seismic image based on the fourth source wavefield and the fourth receiver wavefield; and
generating a second final seismic image based on the first, second, third, and fourth seismic images.

However, Chen teaches collecting data from a number of sources as part of building the set of images ([page 243, col 2, para 2]: We simulate elastic wave propagation for 113 explosive sources located along the top surface of the model. The sources have an even space interval of 10 m. The source function is a Ricker wavelet with a central frequency of 20 Hz. The grid size of the model is 6m. We apply ERTM to the synthetic seismic data to perform migration using the true velocity model to produce PP and PS images.)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to interpret the teachings of Chen as enabling the creation of a set of images, each associated with one of the seismic sources, as part of generating the final seismic images shown by Chen

claim 20: Chen in view of Sun in view of Haacke in view of Gersztenkorn teaches the computer-implemented system of claim 15, as discussed above, wherein the diffractors comprise discontinuities in the subsurface (Chen: [page 244, col 1, para 1]: Horizontal or gently-dipping discontinuities are shown in the downward-looking image (Fig. 5b), while steeply-dipping faults are shown in the horizontal-looking image (Fig. 5c)).


Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Sun in view of Haacke in view of Gersztenkorn in view of Poole, US 2013/0176819 (hereinafter 'Poole').

Regarding claim 2: Chen in view of Sun in view of Haacke in view of Gersztenkorn teaches the computer-implemented method of claim 1, as discussed above.
Chen in view of Sun in view of Haacke in view of Gersztenkorn is silent with respect to wherein 
the first source wavefield is generated by applying a Hilbert transform on the source wavefield. 

Poole teaches
the first source wavefield is generated by applying a Hilbert transform on the source wavefield ([0054]: This is commonly done by calculating the Hilbert transform of the tau-px-py traces following by calculating the envelope.sub.i=SQRT(samp.sub.i.sup.2+hilbert.sub.i.sup.2), where i is the sample number on the trace, samp relates to the tau-p trace and Hilbert relates to the Hilbert transform of the tau-p trace). 
 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Chen in view of Sun in view of Haacke in view of Gersztenkorn in view of Poole to incorporate a standard method of decomposing a wavefield using technology that is known in the art, if this were of interest.

Regarding claim 9: Chen in view of Sun in view of Haacke in view of Gersztenkorn teaches the non-transitory, computer-readable medium of claim 8, as discussed above. 
Chen in view of Sun in view of Haacke in view of Gersztenkorn is silent with respect to wherein 
the first source wavefield is generated by applying a Hilbert transform on the source wavefield. 

Poole teaches
the first source wavefield is generated by applying a Hilbert transform on the source wavefield ([0054]: This is commonly done by calculating the Hilbert transform of the tau-px-py traces following by calculating the envelope.sub.i=SQRT(samp.sub.i.sup.2+hilbert.sub.i.sup.2), where i is the sample number on the trace, samp relates to the tau-p trace and Hilbert relates to the Hilbert transform of the tau-p trace). 
 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Chen in view of Sun in view of Haacke in view of Gersztenkorn in view of Poole to incorporate a standard method of decomposing a wavefield using technology that is known in the art, if this were of interest.

Regarding claim 16: Chen in view of Sun in view of Haacke in view of Gersztenkorn teaches the computer-implemented system of claim 15, as discussed above.
Chen in view of Sun in view of Haacke in view of Gersztenkorn is silent with respect to wherein 
the first source wavefield is generated by applying a Hilbert transform on the source wavefield. 

Poole teaches
the first source wavefield is generated by applying a Hilbert transform on the source wavefield ([0054]: This is commonly done by calculating the Hilbert transform of the tau-px-py traces following by calculating the envelope.sub.i=SQRT(samp.sub.i.sup.2+hilbert.sub.i.sup.2), where i is the sample number on the trace, samp relates to the tau-p trace and Hilbert relates to the Hilbert transform of the tau-p trace). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Chen in view of Sun in view of Haacke in view of Gersztenkorn in view of Poole to incorporate a standard method of decomposing a wavefield using technology that is known in the art, if this were of interest.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4 – 6, 8, 9, 11 – 13, 15, 16, and 18 – 20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.  As argued by the applicant, the prior art of reference is silent with regard to “multiplying the first seismic image by the second seismic image sample-by-sample to generate a diffraction based final image", as amended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brent A. Fairbanks/Primary Examiner, Art Unit 2862